Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dua et al. (PG Pub. 2012/0279260).
Regarding claim 4, Dua et al. teach a cloth product comprising thermally fusible fibers  and fiber s having a higher melting point then the thermally fusible fibers at a predetermined ratio thereof wherein the cloth product has a first region and a second region having a greater degree of fusion than the first region (as the fusible fiber is taught at the first surface or in specified desired regions) [Abstract and 0038]. The thermal fusion fiber comprises a core portion and a sheath portion wherein the sheath portion covers the outer portion of the core portion and has a melting point lower than that of the core portion and the cloth product is woven and knitted. The second region is positioned in a region requiring greater strength than the other regions and the cloth product is a bag and the second region is located on the outer surface [0001 and 0046]. 
Regarding claim 6, Dua et al. teach a method for producing a cloth comprising producing a cloth comprising thermally fusible fibers and the fibers having a higher melting point than the thermally fusible fibers at a predetermined ration thereof and heating the predetermined ration of the cloth to increase the degree of thermal fusion thereof compared to the other regions. The predetermined region of the cloth is heated while the other regions are folded on an opposite side of a surface to be thermally fused in the predetermined region [Figure 7H].
Regarding claim 7, the thermally fusible fiber comprises a core portion and a sheath portion which covers the outer periphery of the core portion and has a melting point lower than that of the core portion. 
Regarding claim 10, the cloth is woven or knitted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (PG Pub. 2012/0279260).
Regarding claim 9, Dua et al. are silent regarding the claimed dyeing and or drying. However, it is well known in the art to dye and dry fabrics and would have been more than obvious to one of ordinary skill in the art at the time of the invention. 
Response to Arguments
After further consideration and search, the claims are not found to be patentable in view of the above prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789